 1
 2
 3
 4
 5
6
 7
 8                        UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHNATHAN BARNES,                            Case No. 2:18-cv-04764-SVW-SHK
12                                 Plaintiff,
                                                  ORDER DISMISSING ACTION
13                        v.                      FOR FAILURE TO PROSECUTE
14    XAVIER CANO,et al.,
15                                 Defendants.
16
17                 I.    BACKGROUND AND SUMMARY OF ORDER
18         On May 22,2018,PlaintiffJohnathan Barnes ("Plaintiff"), an inmate at
19   California State Prison, Sacramento,filed a civil rights complaint("Complaint")
20   under 42 U.S.C. § 1983("§ 1983") against Defendants Xavier Cano,Sergeant G.
21   Salcedo, Lieutenant Michael Melendrez, Lieutenant A. Gaffney, C. Freeman,and
22   C.O. Giordano (collectively, "Defendants")for constitutional and statutory
23   violations that occurred while Plaintiffwas incarcerated at California State Prison,
24   Los Angeles County("LAC"). Electronic Case Filing Number("ECF No.")1,
25   Compl.
26         On October 1, 2018,the Court issued an Order dismissing the Complaint
27   with leave to amend("ODLA")on the following grounds:(1)Plaintiff's official
28   capacity claims were barred by the Eleventh Amendment;(2)Plaintiff's inadequate
     medical care claims could not be resolved without clarification of his status as a
 2 pretrial or postconviction detainee;(3)Plaintifffailed to sufficiently allege
 3   procedural or substantive due process violations; and (4)Plaintifffailed to plead
 4 any personal involvement by Defendants in the alleged constitutional violations.
 5   ECF No. 13, ODLA at 5-13. The Court granted Plaintiff an opportunity to file a
 6 First Amended Complaint("FAC")and included the following notice in the
 7 ODLA:
 8         Plaintiffis cautioned that failure to timely file a FAC will result in
 9          this action being dismissed with ~reiudice for failure to state a
10         claim, prosecute and/or obi Court orders pursuant to Federal
11          Rule of Civil Procedure 41(bl.
12 Id. at 15(emphasis in original). The Court instructed Plaintiff to file the FAC
13   within twenty-one days of the order, i.e., by October 22,2018. Id. at 14. Plaintiff,
14   however, has not complied with the Court's notice and as ofthe date ofthis
15   Order—over two months after the deadline—Plaintiff has not filed a FAC.
16          On November 13, 2018, according to the Court's docket, Plaintiff submitted
17 a payment towards his filing fees. Plaintiff, however,failed to file an amended
18 complaint or any other document. That same day,the Court issued an Order to
19 Show Cause("OSC")requiring that, by November 26,2018, Plaintiff satisfy one
20 ofthe following requirements: "(a) advise the Court that he does not desire to
21   pursue this action;(b)if plaintiff does desire to pursue this action, show good cause
22 in writing,if any exists, why plaintiff has not timely filed with the Court his[FAC],
23   and why the Court should not recommend that this action be dismissed for failure
24 to prosecute and failure to comply with the Court's prior Order; or(c)file a
25 [FAC]." ECF No. 14, OSC. The Court informed Plaintiff that the Court may
26   deem Plaintiffs failure to comply with the OSC "a further violation of a Court
27 order justifying dismissal, and also deem such failure as further evidence of a lack
28 of prosecution on Plaintiffs part." Id.
                                               2
 1          As ofthe date ofthis Order, Plaintiff has not complied with any of the above
 2 options in the Court's OSC. Considering Plaintiff's failure to prosecute this matter
 3   diligently and follow Court orders as discussed more fully below, the Court
 4 DISMISSES Plaintiffs action, without prejudice, under Federal Rule of Civil
 5 Procedure 41(b) and Local Rule("L.R.")41-1.
 6                                   II.    DISCUSSION
 7          A.    Plaintiff's Action Is Dismissed For Failure To Prosecute And
 8                Follow Court Orders.
 9                1.    Applicable Law
10         Federal Rule of Civil Procedure 41(b) provides that "[i]fthe plaintifffails to
11   prosecute or to comply with these rules or a court order, a defendant may move to
12 dismiss the action or any claim against it." Fed. R. Civ. P. 41(b). "A Rule 41(b)
13   dismissal `must be supported by a showing of unreasonable delay."' Omstead v.
14 Dell, Inc., 594 F.3d 1081,1084(9th Cir. 2010)(citation omitted). It is well-settled,
15   however,that the Court has the "inherent power" to dismiss an action under Rule
16 41(b) due to a plaintiffsfailure to prosecute or comply with a court order. Link v.
17   Wabash R.R. Co.,370 U.S. 626,629-30(1962)(citation omitted); Henderson v.
18 Duncan,779 F.2d 1421,1425(9th Cir.1986). Similarly, the Local Rules ofthe
19 Central District of California permit courts to dismiss civil suits "which have been
20   pending for an unreasonable period oftime without any action." L.R. 41-1.
21         In deciding whether to dismiss for failure to prosecute or to comply with a
22 Court order, the Court considers five factors: "(1)the public's interest in
23   expeditious resolution oflitigation;(2)the court's need to manage its docket;(3)
24 the risk of prejudice to the defendants;(4)the public policy favoring disposition of
25   cases on their merits; and (5)the availability ofless drastic sanctions." Omstead,
26 594 F.3d at 1084 (citation omitted); Ash v. Cvetkov,739 F.2d 493,496(9th Cir.
27 1984).
28
                                              3
                  2.     Analysis
 2          Here,four ofthe five Omstead factors weigh in favor of dismissal.
 3          The first two factors—the public's interest in expeditious resolution of
 4 litigation and the Court's need to manage its docket—weigh in favor of dismissal.
 5 Plaintiff's failure to respond to the Court's OSC,by filing a FAC or otherwise,
 6   hinders the complete development ofthe record and the issuance of, and ability to
 7 follow, orders that affect Plaintiffs ability to properly pursue this case. By failing
 8   to file a FAC or respond to the OSC,Plainriff has foregone an opportunity to cure
 9 the deficiencies in his pleading noted by the Court three months ago. Accordingly,
10 litigation ofthis matter, and this Court's management ofits docket, has been, and
11   will continue to be delayed.
12          The third factor—prejudice to Defendants—does not weigh in favor of
13   dismissal. Generally, there is a rebuttable presumption ofinjury upon the
14   defendant when the plaintiff unreasonably delays his or her prosecution of an
15   action. In re Eisen, 31 F.3d 1447,1453(9th Cir.1994). However, here, Defendants
16   have not yet been served because the Court dismissed the Complaint at the
17 screening stage (i.e., before service on Defendants). Consequently, Defendants
18   have not been prejudiced. Nevertheless, the other factors combine to weigh in
19 favor of dismissal. Id. at 1452-53(`[T]he failure to prosecute diligently is sufficient
20   by itself to justify a dismissal, even in the absence of a showing of actual prejudice
21   to the defendant."'(citation omitted)).
22         The fourth factor—public policy favoring deciding cases on the merits—
23   ordinarily weighs against dismissal. However,it is Plaintiff's responsibility to move
24   his action toward a disposition at a reasonable pace, while avoiding dilatory and
25   evasive tactics. Morris v. Morgan Stanley,942 F.2d 648,652(9th Cir. 1991).
26 Plaintiff has not fulfilled his responsibility of timely amending the problems in his
27   pleading—or,at minimum,keeping the Court apprised of his intentions by
     responding to the OSC—and has consequently prevented the progression ofthis
 1   action toward resolution. Under such circumstances, the policy which favors
 2 resolution on the merits does not outweigh Plaintiff's failure to prosecute or obey
 3   this Court's orders. Id.
 4         The fifth factor—availability ofless drastic sanctions—also weighs in favor
 5   ofdismissal. Although dismissal may appear to be a drastic sanction, the Court
 6 cannot dispose of Plaintiff's action without his compliance with the Court's orders.
 7 Plaintiff's refusal to comply with this Court's Orders and the Local Rules compel a
 8 conclusion that Plaintiffis unwilling to continue prosecuting this action.
 9 Nonetheless, the Court is dismissing this claim without prejudice to afford Plaintiff
10 another opportunity to properly pursue his legal claim. Consequently, no less
11   drastic sanctions are available here.
12         Accordingly, because the Omstead factors weigh in favor of dismissal and
13   demonstrate an unreasonable delay, this action is dismissed because Plaintiff has
14 failed to diligently prosecute this action, and,consequently, has violated Court
15   orders.
16                                           III.    ORDER
17         Accordingly,IT IS HEREBY ORDERED that this action be DISMISSED,
18   without prejudice.
19
20 Dated: ~ ~L I` ~                                             /
                                                HON       BLE ST H N V. WILSON
21                                              United States DistrictJudge
22
23
     Presented by:
24
25
26
     HONORABLE SHASHI H.KEWALRAMANI
27   United States Magistrate Judge
28
                                                    ~~
